Execution Version

﻿

 

﻿

﻿

﻿

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

﻿

﻿

Dated as of May 9, 2016

﻿

﻿

among

﻿

﻿

THE HACKETT GROUP, INC.,

as the Borrower,

﻿

﻿

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

﻿

﻿

and

﻿

﻿

BANK OF AMERICA, N.A.,

as Lender

﻿

﻿

﻿

﻿

﻿

﻿

 

76900002_9

--------------------------------------------------------------------------------

 

Table of Contents

 

Page

 

ARTICLE I.......................DEFINITIONS AND ACCOUNTING TERMS1

1.01...................................................................................................................................Defined
Terms1

1.02...........................................................................................Other
Interpretive Provisions24

1.03.........................................................................................................................Accounting
Terms24

1.04.......................................................................................................................................................Rounding25

1.05.......................................................................................................................................Times
of Day25

1.06.....................................................................................................Letter
of Credit Amounts25

1.07...........................................................................................................................................UCC
Terms25

ARTICLE II...............COMMITMENTS AND CREDIT EXTENSIONS26

2.01.................................................................................................................................................................Loans26

2.02.......................Borrowings, Conversions and Continuations of Loans26

2.03.............................................................................................................................Letters
of Credit27

2.04.......................................................................................................................................Prepayments32

2.05.....................................................Termination or
Reduction of Commitments33

2.06.................................................................................................................Repayment
of Loans33

2.07.....................................................................................................Interest
and Default Rate33

2.08...................................................................................................................................................................Fees34

2.09Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate35

2.10...........................................................................................................................Evidence
of Debt35

2.11.....................................................................................................................Payments
Generally35

2.12.................................................................................................................................Cash
Collateral36

ARTICLE III...TAXES, YIELD PROTECTION AND ILLEGALITY37

3.01.................................................................................................................................................................Taxes37

3.02...........................................................................................................................................................Illegality38

3.03.............................................................................................Inability
to Determine Rates39

3.04.......................Increased Costs; Reserves on Eurodollar Rate Loans40

3.05.....................................................................................................Compensation
for Losses41

3.06Mitigation Obligations; Designation of a Different Lending Office42

3.07...........................................................................................................................................................Survival42

ARTICLE IVCONDITIONS PRECEDENT TO CREDIT EXTENSIONS42

4.01...................................................................................................Conditions
of Restatement42

4.02.............................................................................Conditions
to all Credit Extensions43

ARTICLE V...........................REPRESENTATIONS AND WARRANTIES44





 

-1-

 

76900002_9

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

5.01...........................................................................Existence,
Qualification and Power44

5.02.................................................................................Authorization;
No Contravention44

5.03...............................................Governmental Authorization;
Other Consents44

5.04...................................................................................................................................Binding
Effect45

5.05...............................Financial Statements; No Material Adverse
Effect45

5.06.......................................................................................................................................................Litigation45

5.07.............................................................................................................................................No
Default46

5.08...........................................................................................................Ownership
of Property46

5.09.................................................................................................................................................Insurance46

5.10.................................................................................................................................................................Taxes46

5.11.....................................................................................................................ERISA
Compliance46

5.12...........................................Margin Regulations; Investment
Company Act47

5.13...............................................................................................................................................Disclosure48

5.14...........................................................................................................Compliance
with Laws48

5.15.......................................................................................................................................................Solvency48

5.16.................................................................................................................Responsible
Officers48

5.17...................................................Subsidiaries; Equity
Interests; Loan Parties49

5.18...................................................................................................Collateral
Representations49

5.19...........................................................................Intellectual
Property; Licenses, Etc50

5.20.........................................Sanctions Concerns and
Anti-Corruption Laws50

ARTICLE
VI...............................................................AFFIRMATIVE
COVENANTS51

6.01...................................................................................................................Financial
Statements51

6.02.....................................................................................Certificates;
Other Information51

6.03...........................................................................................................................................................Notices53

6.04...........................................................................................................Payment
of Obligations54

6.05.......................................................................................Preservation
of Existence, Etc54

6.06...................................................................................................Maintenance
of Properties54

6.07...................................................................................................Maintenance
of Insurance54

6.08...........................................................................................................Compliance
with Laws55

6.09.....................................................................................................................Books
and Records55

6.10.............................................................................................................................Inspection
Rights55

6.11.............................................................................................................................Use
of Proceeds55

6.12.......................................................................................................................Material
Contracts55





 

-2-

 

76900002_9

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

6.13...........................................................................Covenant
to Guarantee Obligations56

6.14...................................................................................................Covenant
to Give Security56

6.15.....................................................................................................................Further
Assurances56

6.16.....................................Deposit Accounts and Cash Collateral
Accounts56

6.17...............................................................................................................Anti-Corruption
Laws57

ARTICLE
VII...........................................................................NEGATIVE
COVENANTS57

7.01...................................................................................................................................................................Liens57

7.02.......................................................................................................................................Indebtedness58

7.03...........................................................................................................................................Investments59

7.04...............................................................................................................Fundamental
Changes60

7.05...........................................................................................................................................Dispositions61

7.06...................................................................................................................Restricted
Payments62

7.07.........................................................................................Change
in Nature of Business62

7.08...............................................................................................Transactions
with Affiliates62

7.09.....................................................................................................Burdensome
Agreements62

7.10.............................................................................................................................Use
of Proceeds63

7.11.....................................................................................................................Financial
Covenants63

7.12Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity63

7.13...................................................................................................................Accounting
Changes63

7.14.............Account Control Agreements; Additional Bank Accounts64

7.15...............................................................................Sale
and Leaseback Transactions64

7.16.......................................................................................................................................................Sanctions64

7.17...............................................................................................................Anti-Corruption
Laws64

ARTICLE VIII...........................EVENTS OF DEFAULT AND REMEDIES64

8.01...........................................................................................................................Events
of Default64

8.02.................................................................................Remedies
upon Event of Default66

8.03...................................................................................................................Application
of Funds67

ARTICLE
IX.....................................................................CONTINUING
GUARANTY67

9.01.......................................................................................................................................................Guaranty67

9.02.............................................................................................................................Rights
of Lender68

9.03...............................................................................................................................Certain
Waivers68

9.04.........................................................................................................Obligations
Independent69





 

-3-

 

76900002_9

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

9.05...........................................................................................................................................Subrogation69

9.06...............................................................................................Termination;
Reinstatement69

9.07...................................................................................................................Stay
of Acceleration69

9.08.............................................................................................................Condition
of Borrower69

9.09...................................................................................................Appointment
of Borrower70

9.10...................................................................................................................Right
of Contribution70

ARTICLE
X...................................................................................................MISCELLANEOUS70

10.01.........................................................................................................................Amendments,
Etc70

10.02...........................Notices; Effectiveness; Electronic
Communications70

10.03...................................No Waiver; Cumulative Remedies;
Enforcement71

10.04...............................................................Expenses;
Indemnity; Damage Waiver71

10.05...................................................................................................................Payments
Set Aside73

10.06.......................................................................................................Successors
and Assigns73

10.07.................................Treatment of Certain Information;
Confidentiality73

10.08.................................................................................................................................Right
of Setoff74

10.09.........................................................................................................Interest
Rate Limitation75

10.10...........................................................Counterparts;
Integration; Effectiveness75

10.11.................................................Survival of
Representations and Warranties75

10.12...........................................................................................................................................Severability76

10.13...............................................................................Governing
Law; Jurisdiction; Etc76

10.14...................................................................................................................Waiver
of Jury Trial77

10.15.....................................................................................................................................Subordination77

10.16Electronic Execution of Assignments and Certain Other Documents77

10.17.............................................................................................USA
PATRIOT Act Notice78

10.18.....................................................................................................................................................Keepwell78

10.19.......................................................................................Amendment
and Restatement78

10.20...................................................................................................................Judgment
Currency79

 

 

-4-

 

76900002_9

--------------------------------------------------------------------------------

 

 

LENDER PREPARED SCHEDULES:

Schedule 1.01(a)Certain Addresses for Notices

﻿

﻿

BORROWER PREPARED SCHEDULES:

Schedule 1.01(c)Responsible Officers

Schedule 5.11Pension Plans

Schedule 5.17(a)Subsidiaries, Joint Ventures, Partnerships and Other Equity
Investments

Schedule 5.17(b)Loan Parties

Schedule 5.18Collateral

Schedule 7.01Existing Liens

Schedule 7.02Existing Indebtedness

Schedule 7.03Existing Investments

Schedule 7.14Excluded Accounts

﻿

﻿

EXHIBITS:

Exhibit AForm of Compliance Certificate

Exhibit BForm of Joinder Agreement

Exhibit CForm of Loan Notice

Exhibit DForm of Permitted Acquisition Certificate

Exhibit EForm of Note

Exhibit FForm of Solvency Certificate

Exhibit GForm of Officer’s Certificate

Exhibit HForm of Financial Condition Certificate

Exhibit IForm of Authorization to Share Insurance Information

﻿

﻿

﻿

﻿

﻿

 

 

-5-

 

76900002_9

--------------------------------------------------------------------------------

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of May 9, 2016 among THE HACKETT GROUP, INC., a Florida corporation (the
“Borrower”), the Guarantors (defined herein) and BANK OF AMERICA, N.A.
(including any of its designated branch offices or Affiliates, the “Lender”) and
amends and restates that certain Amended and Restated Credit Agreement among the
parties entered into on August 27, 2013 (the “Existing Credit Agreement”).

PRELIMINARY STATEMENTS:

WHEREAS, under the Existing Credit Agreement, the Lender has made available to
the Borrower a revolving credit facility with a letter of credit sub-facility
and a term loan.

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated to extend the maturity date of the revolving credit
facility and make certain other changes as set forth herein, and the Lender has
agreed to make such amendments to the Existing Credit Agreement and make such
loans and other financial accommodations to the Borrower on the terms and
subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

 “2016 Commitment Letter” the Commitment Letter dated as of May 9, 2016 between
the Lender and the Borrower.

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a controlling equity interest or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Adjusted Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) (i) Consolidated EBITDA for the most recently
ended Measurement Period less  (ii) the aggregate amount of federal, state,
local and foreign income taxes paid in cash in such Measurement Period less
(iii) the aggregate amount of all Restricted Payments (other than purchases of
the Borrower’s Equity Interests that are funded by Loans) made during such
Measurement Period to (b) the sum of (i) Consolidated Interest Charges paid in
cash in such Measurement Period and (ii) scheduled principal amortization
payments of Consolidated Funded Indebtedness (including under Capitalized
Leases) during the next ensuing four fiscal quarters (excluding the scheduled
principal payment of Loans on the Maturity Date).





1

76900002_9

--------------------------------------------------------------------------------

 

 

 “Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Second Amended and Restated Credit Agreement.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Base Rate Loans
shall be the percentage set forth under the column “Base Rate”; (b) Eurodollar
Rate Loans shall be the percentage set forth under the column “Eurodollar Rate &
Letter of Credit Fee”; (c) the Letter of Credit Fee shall be the percentage set
forth under the column “Eurodollar Rate & Letter of Credit Fee” and (d) the
Commitment Fee shall be the percentage set forth under the column “Commitment
Fee”:

﻿

Level

Consolidated

Leverage Ratio

Commitment Fee

Eurodollar Rate

& Letter of Credit Fee

Base Rate

1

< 1.0x

0.125%

1.50%

0.75%

2

≥ 1.0x but < 1.5x

0.25%

1.75%

1.00%

3

≥ 1.5x but < 2.0x

0.375%

2.00%

1.25%

4

≥ 2.0x but < 2.5x

0.50%

2.25%

1.50%

﻿

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b);  provided,  however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Lender, Pricing Level 4 shall apply, in each case as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and in each case shall remain in effect until the first Business
Day following the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b) and (b) the initial Applicable Rate following the
Restatement Date shall be set forth in Level 1 until the first Business Day
immediately following the date on which the first Compliance Certificate is
delivered pursuant to Section 6.02(b) to the Lender following the Restatement
Date.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, (c) all
Synthetic Debt of such Person, (d) in respect of any Securitization Transaction,
the outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the Lender in
its reasonable judgment and (e) in respect of any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.





2

76900002_9

--------------------------------------------------------------------------------

 

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 1, 2016, and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Restatement Date
to the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitment pursuant to Section 2.05, and (iii) the date of termination of the
Commitment of the Lender to make Loans and of the obligation to make L/C Credit
Extensions pursuant to Section 8.02.

“Available Liquidity” means, at any date of determination, the sum of (i) the
aggregate principal amount of Loans available to be borrowed under Section
2.01 plus (ii) unencumbered cash, Cash Equivalents and other readily marketable
securities of the Loan Parties reasonably acceptable to the Lender, in each case
subject to no Liens or restrictions, other than Permitted Liens of the type
described in Section 7.01(k) and (p).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by the Lender as its “prime
rate,” and (c) the Eurodollar Rate plus 0.75%.  The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the board of directors or equivalent governing body.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lender pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America in the name of and under
the sole dominion and control of the Lender, and otherwise established in a
manner satisfactory to the Lender.





3

76900002_9

--------------------------------------------------------------------------------

 

 

“Cash Collateralize” means to pledge and deposit in a Cash Collateral Account
with or deliver to the Lender, as collateral for the L/C Obligations or
Obligations (as the context may require), cash or deposit account balances or,
if the Lender shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Lender.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than three hundred sixty days (360) days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b)demand deposits and time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is the Lender or an
Affiliate thereof or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof;

(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred eighty (180) days
from the date of acquisition thereof; and

(d)Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
(i) the Lender or an Affiliate thereof or (ii) other financial institutions that
have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition.

“Cash Management Agreement” means any agreement between any Loan Party or any of
its Subsidiaries and the Lender or any Affiliate of the Lender to provide
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having



4

76900002_9

--------------------------------------------------------------------------------

 

 

the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 40% or more of the Equity Interests of the Borrower entitled to
vote for members of the Board of the Borrower on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or

(b)during any period of twelve (12) consecutive months, a majority of the
members of the Board of the Borrower cease to be composed of individuals (i) who
were members of that Board on the first day of such period, (ii) whose election
or nomination to that Board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that Board or (iii) whose election or nomination to that Board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that Board.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Lender.

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Lender pursuant
to Section 6.14, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Lender.

“Commitment” means the Lender’s obligation to make Loans and provide the Foreign
Sub-Facility to the Borrower pursuant to Section 2.01, and issue Letters of
Credit, in an aggregate principal amount at any one time outstanding not to
exceed $45,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.





5

76900002_9

--------------------------------------------------------------------------------

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period, plus
 (a) Consolidated Interest Charges, plus  (b) the provision for federal, state,
local and foreign income taxes payable, plus  (c) depreciation and amortization
expense, plus  (d) loss from discontinued operations and extraordinary items,
plus (e) non-cash compensation expenses, plus, (f) to the extent not
capitalized, fees, costs and expenses paid during such period related to (1) the
closing of this Agreement or any modifications, amendments, or supplements
hereto, or (2) the consummation of any Permitted Acquisition, or the Permitted
Foreign Acquisition, plus, (g) non-recurring cash charges resulting from
severance, consulting, advisory and other similar transition or integration
expenses, stay or sign‑on bonuses, retirement of debt, restructuring,
consolidation, transition integration and other similar adjustments in
connection with any Permitted Acquisition or Permitted Foreign Acquisition
(including pursuit and broken deal costs in respect of any Permitted Acquisition
or Permitted Foreign Acquisition that does not close), plus, (h) pro forma cost
savings and synergies (net of actual amounts realized) in connection with any
Permitted Acquisition or any Permitted Foreign Acquisition that are reasonably
identifiable, factually supported, and expected to occur within the next twelve
(12) months based on specifically identifiable actions which have been taken or
will be taken (provided, that the amounts added back pursuant to clauses (g) and
(h) shall not in the aggregate exceed 15% of Consolidated EBITDA (calculated
prior to giving effect to such clauses), plus (i) other non-recurring expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, plus (j) cash and non-cash compensation expenses
related solely to Earn-Out Obligations, provided, that such cash expenses added
back pursuant to this clause (j) shall not in the aggregate  exceed  $5,000,000
during any Measurement Period, and minus (k) income from discontinued operations
and extraordinary items, in each case of or by the Borrower and its Subsidiaries
for such Measurement Period and only to the extent included in calculating
Consolidated Net Income, without duplication.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the most recently ended Measurement
Period less  (ii)  the aggregate amount of federal, state, local and foreign
income taxes paid in cash in such Measurement Period to (b) the sum of
(i) Consolidated Interest Charges paid in cash in such Measurement Period and
(ii) scheduled principal amortization payments of Consolidated Funded
Indebtedness (including under Capitalized Leases) during the next ensuing four
fiscal quarters (excluding the scheduled principal payment of Loans on the
Maturity Date).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial, but excluding letters of credit fully collateralized by
cash or Cash Equivalents), bankers’ acceptances, bank guaranties, surety bonds
and similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), including any Earn-Out Obligations, but only to the extent
that such Earn-Out Obligations are (i) payable in cash and not subordinated to
the Obligations pursuant to a



6

76900002_9

--------------------------------------------------------------------------------

 

 

subordination agreement having terms and conditions reasonably satisfactory to
the Lender and (ii) in excess of, without duplication, (x) $5,000,000 with
respect to any single Acquisition or series of related Acquisitions or (y)
$10,000,000 in the aggregate for all Acquisitions for the then most recently
ended Measurement Period, (e) all Attributable Indebtedness, (f) all obligations
to purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than the Borrower or any Subsidiary, and
(h) all Indebtedness of the types referred to in clauses (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (i) extraordinary gains and extraordinary losses for such
Measurement Period and (ii) gains and losses associated with the valuation of
earnout obligations or hedging obligations.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, United Kingdom or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.





7

76900002_9

--------------------------------------------------------------------------------

 

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, with respect to any amount denominated
in a currency other than Dollars, the equivalent amount thereof in Dollars as
determined by the Lender at such time on the basis of the spot rate for the
purchase by the Lender of such currency with Dollars through the Lender’s
principal foreign exchange trading office; provided that the Lender may obtain
such spot rate from another financial institution designated by the Lender if
the Lender does not have as of the date of determination a spot buying rate for
the applicable currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earn-Out Obligations” means, with respect to an Acquisition, all obligations of
any Loan Party to make earn-out or other contingency payments (including
purchase price adjustments, non-competition and consulting agreements, or other
indemnity obligations) pursuant to the documentation relating to such
Acquisition.  For purposes of determining the amount of any Earn-Out Obligations
to be included in the definition of Consolidated Funded Indebtedness, the amount
of Earn-Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.





8

76900002_9

--------------------------------------------------------------------------------

 

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to an equity compensation plan approved by the Board of the
Borrower, (b) any issuance of its Equity Interests pursuant to the exercise of
options or warrants, (c) any issuance of its Equity Interests pursuant to the
conversion of any debt securities to equity or the conversion of any class of
equity securities to any other class of equity securities, (d) any issuance of
options or warrants relating to its Equity Interests, (e) any issuance by the
Borrower of its Equity Interests as consideration for a Permitted Acquisition or
the Permitted Foreign Acquisition and (f) any issuance by the Borrower of its
Equity Interests, the proceeds of which are applied to the consummation of a
Permitted Acquisition or the Permitted Foreign Acquisition within a reasonable
period of time following such issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate.





9

76900002_9

--------------------------------------------------------------------------------

 

 

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day; provided that (i) to the extent a
comparable or successor rate is approved by the Lender in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided,  further that to the extent such market practice is not
administratively feasible for the Lender, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Lender and (ii) if the
Eurodollar Rate shall be less than zero percent per annum, such rate shall be
deemed to be zero percent per annum for purposes of this Agreement.

“Eurodollar Rate Loan” means, (a) for Loans denominated in Dollars, a Loan that
bears interest at a rate based on clause (a) of the definition of “Eurodollar
Rate” and (b) for loans denominated in a LIBOR Quoted Currency, the rate per
annum equal to LIBOR or a comparable or successor rate which is approved by the
Lender, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Lender from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means, with respect to any Loan Party, (a) the Repurchased
Shares and other Equity Interests of the Borrower held as treasury stock,
(b) unless requested by the Lender, any Intellectual Property for which a
perfected Lien thereon is not effected either by filing of a UCC financing
statement or by appropriate evidence of such Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(c) unless requested by the Lender, any personal property (other than personal
property described in clause (b) above) for which the attachment or perfection
of a Lien thereon is not governed by the UCC, (d) the Equity Interests of any
Foreign Subsidiary of any Loan Party to the extent not required to be pledged to
secure the Obligations pursuant to the Collateral Documents and (e) any property
which, subject to the terms of Section 7.02(c), is subject to a Lien of the type
described in Section 7.01(i) pursuant to documents that prohibit such Loan Party
from granting any other Liens in such property.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.18 and any other “keepwell, support or other
agreement” for the benefit of such



10

76900002_9

--------------------------------------------------------------------------------

 

 

Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor, or a grant by
such Guarantor of a Lien, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or Lien is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or  its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on (i) the Restatement Date or (ii) the date on which the Lender
changes its Lending Office, except to the extent that, pursuant to Section
3.01(a) or (c), amounts with respect to such Taxes were payable to the Lender
immediately before it changed its Lending Office, (c) Taxes attributable to the
Lender’s failure to comply with Section 3.01(e), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Commitment has terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Lender shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Lender.

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.11(e).

“Foreign Plan” has the meaning specified in Section 5.11(e).

“Foreign Borrower” means a Foreign Subsidiary organized under the laws of
England and Wales and otherwise approved in writing by the Lender; provided that
(a) with respect to such Foreign Subsidiary, (i) the Lender shall have received
such supporting resolutions, incumbency certificates, legal opinions and



11

76900002_9

--------------------------------------------------------------------------------

 

 

other documents or information, in form, content and scope reasonably
satisfactory to the Lender and (ii) the Lender shall have received satisfactory
documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, (b) the Lender shall have met
all necessary regulatory and licensing requirements and internal policy
requirements and shall be legally permitted to make Loans in England and Wales,
and (c) lending to such Foreign Borrower will not cause any administrative or
operational issues for the Lender.

“Foreign Guaranty” means a guaranty agreement in form and substance reasonably
satisfactory to the Lender pursuant to which, to the extent required hereunder,
any Foreign Subsidiary shall guarantee the Foreign Obligations.

“Foreign Guarantor” means a Foreign Subsidiary of the Borrower that becomes
party to a Foreign Guaranty in connection with a Permitted Foreign Acquisition
or otherwise.

“Foreign Obligations” means (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, the Foreign Borrower arising under this
Agreement, the Foreign Sub-Facility or any Loan Document to which it is a party
and all other obligations of the Loan Parties arising under the Loan Documents
in relation thereto; (b) all obligations arising under Cash Management
Agreements and Hedge Agreements between the Foreign Borrower or any Foreign
Subsidiary and the Lender; and (c) all costs and expenses incurred in connection
with enforcement and collection of the foregoing, including the fees, charges
and disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Foreign Borrower or any Foreign Guarantor
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Foreign Obligations” of the shall exclude
any Excluded Swap Obligations.

“Foreign Sub-Facility” has the meaning set forth in Section 2.01(c) hereof.

“Foreign Sub-Facility Activation Conditions” means the satisfaction of the
following conditions, in a manner and in form and substance reasonably
satisfactory to the Lender:

(a)the Lender and the Loan Parties shall have executed and delivered an
amendment to (or amendment and restatement of) of this Agreement and the other
Loan Documents to implement the Foreign Sub-Facility described in Section
2.01(c), which amendment shall include, among other things amendments to the
requirements of Sections 6.13 and 6.14 in relation to joinder and collateral
requirements applicable to Foreign Subsidiaries of the Foreign Borrower and any
amendments deemed necessary by the Lender in respect of the provision of Loans
in a LIBOR Quoted Currency to the Foreign Borrower;

(b)the Lender and the Loan Parties shall have executed and delivered such
additional documentation as may be reasonably requested by the Lender to provide
(i) for a guarantee by all Loan Parties of the Foreign Obligations (it being
understood, however, that no Foreign Subsidiary shall be required to guarantee
any Obligations that are not Foreign Obligations) and (ii) for a grant of a
first priority security interest in substantially all of the assets of the
Foreign Borrower and the Foreign Guarantors to secure the Foreign Obligations;
provided,  however, that such security interest creation and perfection actions
shall be limited to such actions under U.S. laws, the laws of the jurisdiction
of the Foreign Borrower and/or Foreign Guarantor (for clarity, such actions
shall exclude actions in relation of pledges of Equity Interests owned by the
Foreign Borrower or any



12

76900002_9

--------------------------------------------------------------------------------

 

 

Foreign Guarantor of Foreign Subsidiaries owned by such Persons that are not
organized under the laws of the jurisdiction of the Foreign Borrower or such
Foreign Guarantor); and

(c)the Lender shall have received such other customary deliverables as it may
reasonably request in connection with the closing of such Foreign Sub-Facility
including certificates, resolutions,  legal opinions and other deliverables in
relation to the Foreign Borrower as may be reasonably requested by the Lender;
provided,  however, that such deliverables shall be adjusted to take into
account customary practices for similar transactions in the jurisdiction of the
Foreign Borrower or a Foreign Subsidiary (it being understood that, in the case
of English legal opinions, such opinions are customarily provided by counsel to
the lender).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Target” has the meaning set forth in the definition of “Permitted
Foreign Acquisition.”

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.





13

76900002_9

--------------------------------------------------------------------------------

 

 

“Guarantors” means the Subsidiaries of the Borrower as are or may from time to
time become parties to this Agreement pursuant to Sections 2.01(c) or 6.13 or in
connection with a Permitted Foreign Acquisition, including, without limitation,
any Foreign Guarantor.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article IX in favor of the Lender, together with each other guaranty delivered
pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any Swap Contract between any Loan Party or any of its
Subsidiaries and the Lender or any Affiliate of the Lender.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and not past due for
more than sixty (60) days after the date on which such trade account was
created);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.





14

76900002_9

--------------------------------------------------------------------------------

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” has the meaning specified in Section 7.02.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
 however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
less any return of capital, but without adjustment for subsequent increases or
decreases in the value of such Investment.





15

76900002_9

--------------------------------------------------------------------------------

 

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Lender and the Borrower (or any Subsidiary) or in favor of the Lender and
relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Sections
6.13 and 6.14.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified therefor in the recitals.

“Lending Office” means, as to the Lender, the office or offices of the Lender or
an Affiliate of the Lender described as such on Schedule 1.01(a), or such other
office or offices as the Lender may from time to time notify the Borrower.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.





16

76900002_9

--------------------------------------------------------------------------------

 

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$5,000,000 and (b) the Revolving Facility.  The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
and British Pounds Sterling, in each case so long as there is a published LIBOR
rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by the Lender to the Borrower under Article
II.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Note, (c) the
Guaranty, (d) the Collateral Documents and (e) each Issuer Document (but
specifically excluding any Hedge Agreement or any Cash Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit C or such other form as may be approved by the Lender (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Lender under any
Loan Document, or of the ability of the Loan Parties, taken as a whole, to
perform their obligations under any Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.





17

76900002_9

--------------------------------------------------------------------------------

 

 

“Material Contract” means, with respect to any Person, each contract or
agreement of the Borrower and its Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

“Maturity Date” means May 9, 2021; provided,  however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.12(a)(i),  (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (b) otherwise, an
amount determined by the Lender in its sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Disposition or any Involuntary
Disposition, (i) the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Lender) on the related
property and (ii) in the case of Involuntary Dispositions, any proceeds
constituting proceeds of business interruption insurance; it being understood
that “Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non‑cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Equity Issuance or Involuntary Disposition.

“Nonmaterial Subsidiary” means any Subsidiary which (a) does not have any active
operations, (b) together with all other Subsidiaries that are Nonmaterial
Subsidiaries, generates less than five percent (5%) of Consolidated EBITDA, and
(c) owns no property other than property which has a book value of less than
$250,000 in the aggregate with all other Subsidiaries that are Nonmaterial
Subsidiaries.

“Note” means a promissory note made by the Borrower in favor of the Lender
evidencing Loans, substantially in the form of Exhibit E.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit; (b) all obligations
arising under Cash Management Agreements and Hedge Agreements; and (c) all costs
and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including



18

76900002_9

--------------------------------------------------------------------------------

 

 

interest and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that the
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and



19

76900002_9

--------------------------------------------------------------------------------

 

 

is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (such Person or
division, line of business or other business unit of such Person subject to the
Acquisition shall be referred to herein as the “Target”), in each case that is a
type of business (or assets used in a type of business) permitted to be engaged
in by the Borrower and its Subsidiaries pursuant to the terms of this Agreement,
in each case so long as:

(a)no Default shall then exist or would exist after giving effect thereto;

(b)the Loan Parties shall demonstrate to the reasonable satisfaction of the
Lender that, after giving effect to the Acquisition on a Pro Forma Basis,
(i) the Loan Parties are in compliance with the financial covenant set forth in
Section 7.11(b) and (ii) the Consolidated Leverage Ratio shall not be greater
than 2.25 to 1.00;

(c)the Lender shall have received (or shall receive in connection with the
closing of such Acquisition) a first priority perfected security interest in all
property (including, without limitation, Equity Interests) acquired with respect
to the Target in accordance with the terms of Section 6.14 and the Target, if a
Person, shall have executed a Joinder Agreement in accordance with the terms of
Section 6.13;

(d)the Lender shall have received (i) a description of the material terms of
such Acquisition, (ii) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date,
(iii) Consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition), and (iv) not less than five
(5) Business Days prior to the consummation of any Permitted Acquisition, a
certificate substantially in the form of Exhibit D, executed by a Responsible
Officer of the Borrower certifying that such Permitted Acquisition complies with
the requirements of this Agreement;

(e)such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the Board and/or shareholders (or equivalent) of the applicable Loan
Party and the Target; and

(f)after giving effect to such Acquisition and any Borrowings made in connection
therewith, Available Liquidity shall be at least $10,000,000.

“Permitted Foreign Acquisition” means an Acquisition by a Foreign Subsidiary
that is a Loan Party of a Target organized under the laws of a jurisdiction
other than a jurisdiction of the United States (hereinafter, the “Foreign
Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Borrower and its Subsidiaries
pursuant to the terms of this Agreement, in each case so long as:

(a)(i) the Foreign Sub-Facility Activation Conditions shall have been satisfied
(or shall be satisfied in connection with the closing of such Acquisition) and
(ii) no Default shall then exist or would exist after giving effect thereto;

(b)the Loan Parties shall demonstrate to the reasonable satisfaction of the
Lender that, after giving effect to the Acquisition on a Pro Forma Basis ,
(i) the Loan Parties are in compliance with



20

76900002_9

--------------------------------------------------------------------------------

 

 

the financial covenant set forth in Section 7.11(b) and (ii) the Consolidated
Leverage Ratio shall not be greater than 2.25 to 1.00;

(c)the Lender shall have received (or shall receive in connection with the
closing of such Acquisition) a first priority perfected security interest in all
property (including, without limitation, Equity Interests) acquired with respect
to the Foreign Target and the Foreign Target, if a Person, shall have executed a
Foreign Guaranty or joinder agreement in relation to a Foreign Guaranty, in each
case, subject to requirements substantially similar to those applicable to
Subsidiaries described in Sections 6.13 and 6.14, as well as clause (b) of the
definition of Foreign Sub-Facility Activation Conditions;

(d)the Lender shall have received (i) a description of the material terms of
such Acquisition, (ii) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Foreign Target for its two most
recent fiscal years and for any fiscal quarters ended within the fiscal year to
date, (iii) Consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition), and (iv) substantially
simultaneously with the consummation of any Permitted Foreign Acquisition, a
certificate substantially in the form of Exhibit D, executed by a Responsible
Officer of the Borrower certifying that such Permitted Foreign Acquisition
complies with the requirements of this Agreement;

(e)such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the Board and/or shareholders (or equivalent) of the applicable Loan
Party and the Foreign Target; and

(f)after giving effect to such Acquisition and any Borrowings made in connection
therewith, Available Liquidity shall be at least $10,000,000.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents or other readily marketable
securities for fair market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a line of business or for any Acquisition, whether actual
or proposed, for purposes of determining compliance with the financial covenants
set forth in Section 7.11, each such transaction or proposed transaction shall
be deemed to have occurred on and as of the first day of the relevant
Measurement Period, and the following pro forma adjustments shall be made:





21

76900002_9

--------------------------------------------------------------------------------

 

 

(a)in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b)in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the Target or Foreign Target, as
applicable, shall be included in the results of the Borrower and its
Subsidiaries for such Measurement Period;

(c)interest accrued during the relevant Measurement Period on, and the principal
of, any Indebtedness repaid or to be repaid or refinanced in such transaction
shall be excluded from the results of the Borrower and its Subsidiaries for such
Measurement Period; and

(d)any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” shall mean an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance acceptable to the Lender and which provides
the Lender with “control” (as such term is used in Article 9 of the UCC) over
the deposit account(s) or securities account(s) described therein.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Repurchased Shares” means all of the Equity Interests of the Borrower purchased
on the open market or in privately negotiated transactions during the term of
this Agreement.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01(b), the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in
the incumbency certificates delivered pursuant to Section 4.01(b) or in a notice
to the Lender or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and
the Lender. Any document delivered



22

76900002_9

--------------------------------------------------------------------------------

 

 

hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.  To the extent reasonably requested by the Lender, each
Responsible Officer will provide (x) an incumbency certificate and, (y)
appropriate authorization documentation, in form and substance satisfactory to
the Lender.

“Restatement Date” means May 9, 2016, the first date on which all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
10.01.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Exposure” means, as to the Lender at any time, the aggregate
principal amount at such time of the outstanding Loans and the L/C Obligations.

“Revolving Facility” means, at any time, the amount of the Lender’s Commitment
at such time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other applicable sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Lender, any Affiliate of the Lender
party to a Cash Management Agreement or a Hedge Agreement and the Indemnitees.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security and pledge agreement, dated as of the
February 21, 2012, executed in favor of the Lender by each of the Loan Parties.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any



23

76900002_9

--------------------------------------------------------------------------------

 

 

Subsidiary of such Person may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of such Person.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit F.  

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.18).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause



24

76900002_9

--------------------------------------------------------------------------------

 

 

(a), the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include the Lender or any Affiliate of the Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 “Threshold Amount” means $1,500,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of Florida;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Florida, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Upfront Fee” means the fee owed by the Borrower to the Lender as described in
2016 Commitment Letter.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.





25

76900002_9

--------------------------------------------------------------------------------

 

 

Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including the Loan Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Accounting Terms. 

Generally.  All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.





26

76900002_9

--------------------------------------------------------------------------------

 

 

Changes in GAAP.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Notwithstanding anything to the
contrary contained herein, leases shall continue to be classified and accounted
for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes.

Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Pro Forma Treatment.  Each Disposition of all or substantially all of a line of
business, and each Acquisition, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period.

Rounding. 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Times of Day. 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

UCC Terms.





27

76900002_9

--------------------------------------------------------------------------------

 

 

Terms defined in the UCC in effect on the Restatement Date and not otherwise
defined herein shall, unless the context otherwise indicates, have the meanings
provided by those definitions.  Subject to the foregoing, the term “UCC” refers,
as of any date of determination, to the UCC then in effect.

ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS

Loans.

Revolving Loans.  Subject to the terms and conditions set forth herein, the
Lender agrees to make loans (each such loan, a “Loan”) to the Borrower, in
Dollars, from time to time, on any Business Day during the Availability Period
for the Revolving Facility, in an aggregate amount not to exceed at any time
outstanding the amount of the Commitment; provided, however, that after giving
effect to any Borrowing, the Revolving Exposure of the Lender shall not exceed
the Commitment.  Within the limits of the Lender’s Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow Loans, prepay
under Section 2.04, and reborrow under this Section 2.01.  Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein;
provided, however, any Borrowings made on the Restatement Date or any of the
three (3) Business Days following the Restatement Date shall be made as Base
Rate Loans.

Alternative Currency Loans.  The Borrower may make one request during the term
of this Agreement for a Loan to be funded in a LIBOR Quoted Currency other than
Dollars in an aggregate principal amount not to exceed the Dollar Equivalent of
Lender’s Commitment at such time.  Without limiting the foregoing, all advances
under the Foreign Sub-facility shall be funded in a LIBOR Quoted Currency. All
borrowings in LIBOR Quoted Currency shall be repaid in such LIBOR Quoted
Currency, and all interest thereon shall be paid in such LIBOR Quoted Currency.
For purposes of determining covenant compliance hereunder, any outstanding
principal amount in a currency other than Dollars shall be deemed to be the
Dollar Equivalent of such amount as of the date such Loan is made, and, subject
to the obligations set forth in Section 2.04(b)(i), no Default or Event of
Default shall be deemed to have occurred solely as the result of changes in
rates of currency exchange occurring after the time such Loan is made.

Foreign Sub-Facility. Subject to the satisfaction of the Foreign Sub-Facility
Activation Conditions, Lender hereby commits to provide a Foreign Borrower with
a revolving credit facility in an amount up to the Dollar Equivalent of
$45,000,000 in a LIBOR Quoted Currency (the “Foreign Sub-Facility”), which
facility will be a sub-facility of the Revolving Facility and will not increase
the Lender’s Commitment hereunder Borrowings under the Foreign Sub-Facility
shall reduce availability under the Revolving Facility by the Dollar Equivalent
of such borrowings.  The Foreign Sub-Facility will be available on the same
terms as the Revolving Facility (with such customary modifications typically
associated with foreign facilities required by the Lender).

Borrowings, Conversions and Continuations of Loans.

Notice of Borrowing.  Each Borrowing, each conversion of Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Lender, which may be given by: (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Lender of a Loan Notice.  Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation



28

76900002_9

--------------------------------------------------------------------------------

 

 

of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate
Loans.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Loan Notice (and each
telephonic notice) shall specify (A) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(C) the principal amount of Loans to be borrowed, converted or continued,
(D) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (E) if applicable, the requested currency and duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a
currency, Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans in Dollars.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. 

Advances.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Lender shall make all funds available to the Borrower either by (i) crediting
the account of the Borrower on the books of the Lender with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower; provided,  however, that if, on the date a Loan Notice with respect to
a Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

Eurodollar Rate Loans.  Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan.  During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Lender.

Notice of Interest Rates.  The Lender shall promptly notify the Borrower of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Lender shall notify the Borrower of any change in the Lender’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

Interest Periods.  After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than 6 Interest Periods in effect in respect of
the Revolving Facility.

Letters of Credit.

The Letter of Credit Commitment.





29

76900002_9

--------------------------------------------------------------------------------

 

 

Subject to the terms and conditions set forth herein, the Lender agrees,
(A) from time to time on any Business Day during the period from the Restatement
Date until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (B) to honor
drawings under the Letters of Credit; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (1) the Revolving
Exposure of the Lender shall not exceed the Commitment, and (2) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

The Lender shall not be under any obligation to issue any Letter of Credit if: 

the expiry date of the requested Letter of Credit would occur more than twelve
(12) months after the date of issuance or after the Letter of Credit Expiration
Date;

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Lender from issuing the Letter of
Credit, or any Law applicable to the Lender or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the Lender shall prohibit, or request that the Lender refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Lender with respect to the Letter of Credit
any restriction, reserve or capital requirement (for which the Lender is not
otherwise compensated hereunder) not in effect on the Restatement Date, or shall
impose upon the Lender any unreimbursed loss, cost or expense which was not
applicable on the Restatement Date and which the Lender in good faith deems
material to it;

the issuance of the Letter of Credit would violate one or more policies of the
Lender applicable to letters of credit generally;

the Letter of Credit is in an initial stated amount less than $100,000;

the Letter of Credit is to be denominated in a currency other than Dollars; or

the Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder.

The Lender shall be under no obligation to amend any Letter of Credit if (A) the
Lender would have no obligation at such time to issue such Letter of Credit in
its



30

76900002_9

--------------------------------------------------------------------------------

 

 

amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to the Letter of Credit.

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. 

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application may be sent by fax
transmission, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Lender, by personal delivery or by
any other means reasonably acceptable to the Lender. Such Letter of Credit
Application must be received by the Lender not later than 11:00 a.m. at least
two (2) Business Days (or such later date and time as the Lender may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Lender:  (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Lender may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Lender (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the Lender may require.  Additionally, the Borrower shall furnish to the Lender
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the Lender may
require.

Unless the Lender has received written notice from any Loan Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Lender’s usual and
customary business practices. 

If the Borrower so requests in any applicable Letter of Credit Application, the
Lender may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto Extension Letter
of Credit”); provided that any such Auto Extension Letter of Credit must permit
the Lender to prevent any such extension at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non Extension
Notice Date”) in each such twelve month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Lender, the
Borrower shall not be required to make a specific request to the Lender for any
such extension.  Once an Auto Extension Letter of Credit has been issued, the
Lender shall be deemed to have authorized (but may not require) the extension of
such Letter of Credit at



31

76900002_9

--------------------------------------------------------------------------------

 

 

any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Lender shall not permit any such extension if (A)
the Lender has determined that it would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non Extension Notice Date
from the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.

Drawings and Reimbursements. 

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Lender shall notify the Borrower
thereof.  Not later than 11:00 a.m. on the date of any payment by the Lender
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the Lender in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the Lender by such time, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitment and the conditions set forth
in Section 4.02 (other than the delivery of a Loan Notice).  Any notice given by
the Lender pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the Lender an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate. 

Obligations Absolute.  The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

the existence of any claim, counterclaim, setoff, defense or other right that
any Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Lender any other Person, whether in connection
with this Agreement or by



32

76900002_9

--------------------------------------------------------------------------------

 

 

such Letter of Credit, the transactions contemplated hereby or any agreement or
instrument relating thereto, or any unrelated transaction;

any draft, demand, endorsement, certificate or other document presented under or
in connection with such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

waiver by the Lender of any requirement that exists for the Lender’s protection
and not the protection of the Borrower or any waiver by the Lender which does
not in fact materially prejudice the Borrower;

honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

any payment made by the Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

any payment by the Lender under such Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; or any payment made by the Lender under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender.  The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

Role of Lender.  The Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, the Lender shall not have any responsibility to obtain
any document (other than any sight or time draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the Lender, any of its Related Parties nor any
correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(d).  In furtherance and not in limitation of the foregoing,



33

76900002_9

--------------------------------------------------------------------------------

 

 

the Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason.

Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the Lender and the Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each standby Letter of Credit.  Notwithstanding
the foregoing, the Lender shall not be responsible to the Borrower for, and the
Lender’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the Lender required under any law, order, or practice that
is required to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the Lender or the beneficiary is
located, the practice stated in the ISP or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

Letter of Credit Fees.  The Borrower shall pay to the Lender a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(A) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (B) computed on a quarterly basis in arrears.  If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. 

Documentary and Processing Charges Payable to Lender.  The Borrower shall pay
directly to the Lender the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Lender as from
time to time in effect with respect to each Letter of Credit.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

Prepayments.

Optional.  The Borrower may, upon notice to the Lender, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty
subject to Section 3.05; provided that (A) such notice must be received by the
Lender not later than 11:00 a.m. (1) three (3) Business Days prior to any date
of prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then



34

76900002_9

--------------------------------------------------------------------------------

 

 

outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Prepayments pursuant to this Section 2.04(a) shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct or
inverse order of Interest Period maturities, as may be specified by the Borrower
in writing.

Mandatory.

Revolving Exposure.  If for any reason the Revolving Exposure at any time
exceeds the Commitment at such time, the Borrower shall immediately prepay Loans
and L/C Borrowings (together with all accrued but unpaid interest thereon)
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b)(i) unless,
after the prepayment of the Loans, the Revolving Exposure exceeds the Commitment
at such time; and provided,  further, that if such excess results solely from
fluctuations in the exchange rates related to any LIBOR Quoted Currency
applicable to any of the Loans, then the Borrower shall not be obligated to make
a prepayment pursuant to this Section 2.04(b)(i) unless and/or until the
Revolving Exposure exceeds 105% of the Lender’s Commitment at such time..

Application of Other Payments.  Prepayments of the Revolving Facility made
pursuant to the foregoing Section 2.04(b)(i),  first, shall be applied to the
L/C Borrowings, second, shall be applied to the outstanding Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations.  Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the Lender.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.04(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.04(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

Termination or Reduction of Commitments.

Optional.  The Borrower may, upon notice to the Lender, terminate the Revolving
Facility or the Letter of Credit Sublimit, or from time to time permanently
reduce the Revolving Facility or the Letter of Credit Sublimit; provided that
(i) any such notice shall be received by the Lender not later than 11:00 a.m.
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Revolving Exposure would exceed
the Commitment, or (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit.





35

76900002_9

--------------------------------------------------------------------------------

 

 

Mandatory.  If after giving effect to any reduction or termination of the
Commitment under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

Payment of Fees.  All fees in respect of the Revolving Facility accrued until
the effective date of any termination of the Revolving Facility shall be paid on
the effective date of such termination.

Repayment of Loans.  The Borrower shall repay to the Lender on the Maturity Date
the aggregate principal amount of all Loans outstanding on such date.

Interest and Default Rate.

Interest.  Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate
for Eurodollar Rate Loans; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans.

Default Rate.

If any amount of principal of any Loan is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. 

While any Event of Default exists, upon the written election of the Lender,
outstanding Obligations (including Letter of Credit Fees) shall accrue at a
fluctuating rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. 

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

Interest Payments.  Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Fees. 

In addition to certain fees described in subsections (g) and (h) of Section
2.03:  





36

76900002_9

--------------------------------------------------------------------------------

 

 

Commitment Fee.  The Borrower shall pay to the Lender a commitment fee equal to
the sum of the Applicable Rate times the actual daily amount by which the
Revolving Facility exceeds the sum of (i) the Outstanding Amount of Loans and
(ii) the Outstanding Amount of L/C Obligations.  The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, and on the last day of the Availability Period.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

Other Fees. 

(i)The Borrower shall pay to the Lender, for its own account, fees in the
amounts and at the times specified in the 2016 Commitment Letter, including,
without limitation, the Upfront Fee.  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii)The Borrower shall pay to the Lender such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

Computation of Interest and Fees.  All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a three hundred
sixty-five (365) day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one (1) day.  Each determination by the
Lender of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

Financial Statement Adjustments or Restatements.  If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lender
determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Lender, promptly on demand (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Lender under any other provision of this Agreement to payment of any Obligations
hereunder at the Default Rate.  The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.





37

76900002_9

--------------------------------------------------------------------------------

 

 

Evidence of Debt.

The Credit Extensions made by the Lender may be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of
business.  The accounts or records maintained by the Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lender
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Note or Notes, which shall evidence the Loans in
addition to such accounts or records.  The Lender may attach schedules to the
Note(s) and endorse thereon the date, Type (if applicable), amount and maturity
of the Loans and payments with respect thereto.

Payments Generally.

General.  All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender, at the Lending Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

Funding Source.  Nothing herein shall be deemed to obligate the Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Cash Collateral. 

Certain Credit Support Events.  If (i) the Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, or (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.04 or 8.02(c), the
Borrower shall immediately (in the case of clause (iii) above) or within one (1)
Business Day (in all other cases) following any request by the Lender, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount. 

Grant of Security Interest.  The Borrower hereby grants to (and subjects to the
control of) the Lender, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.12(c).  If at any time the Lender
determines that Cash Collateral is subject to any right or claim of any Person
other than the Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Lender, pay or provide to the Lender additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more Cash Collateral Accounts at Bank of
America.  The Borrower shall pay on demand therefor



38

76900002_9

--------------------------------------------------------------------------------

 

 

from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.12 or Sections
2.03,  2.04 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.

Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce obligations shall be released promptly following (i) the elimination of
the applicable obligations giving rise thereto or (ii) the determination by the
Lender that there exists excess Cash Collateral; provided,  however, (A) any
such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (B) the Person providing Cash Collateral and the Lender may
agree that Cash Collateral shall not be released but instead held to support
future anticipated obligations.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

Taxes.

Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any Loan Party shall be
required by the Code or any other applicable Laws to withhold or deduct any
Taxes from any payment (as determined in its good faith discretion), then
(A) such Loan Party shall withhold or make such deductions as are determined by
it to be required, (B) such Loan Party shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the Code
or such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Lender receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

Payment of Other Taxes by the Loan Parties.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Lender timely reimburse it for the payment of, any Other Taxes.

Tax Indemnifications.  Each of the Loan Parties shall, and does hereby, jointly
and severally indemnify the Lender, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental



39

76900002_9

--------------------------------------------------------------------------------

 

 

Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by the Lender shall be conclusive absent manifest
error. 

Evidence of Payments.  Upon request by the Lender after any payment of Taxes by
the Borrower to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Lender.

Lender Documentation. 

The Lender shall deliver to the Borrower on or before the Restatement Date (and
from time to time thereafter upon the reasonable request of the Borrower),
executed originals of IRS Form W-9 certifying that the Lender is exempt from
U.S. federal backup withholding Tax.

If a payment made to the Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if the Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), the Lender shall
deliver to the Borrower at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA and to
determine that the Lender has complied with the Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (ii), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Treatment of Certain Refunds.  If the Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.01 (including by the payment
of additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of the
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid over
pursuant to this subsection (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that the Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection (f), in no event will the Lender be
required to pay any amount to an indemnifying party pursuant to this subsection
(f) the payment of which would place the Lender in a less favorable net
after-Tax position than the Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This subsection shall not be construed to require the Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

Survival.  Each party’s obligations under this Section 3.01 shall survive any
assignment of rights by the Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.





40

76900002_9

--------------------------------------------------------------------------------

 

 

Illegality. 

(a)If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower, (a) any obligation of the Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (b) if such notice asserts the illegality of the Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of the Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate, in each case until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (i) the Borrower shall, upon demand from the Lender,
prepay or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans
(the interest rate on which Base Rate Loans shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if the Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of the Lender determining or charging interest rates based upon the
Eurodollar Rate, the Lender shall during the period of such suspension compute
the Base Rate without reference to the Eurodollar Rate component thereof until
the Lender determines that it is no longer illegal for the Lender to determine
or charge interest rates based upon the Eurodollar Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

(b)The Lender may, at its option, make a Credit Extension to the Borrower by
causing any domestic or foreign branch or Affiliate of the Lender (a “Designated
Lender”) to make such Credit Extension; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Credit
Extension in accordance with the terms of this Agreement;  provided,  however,
if the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund or maintain its participation in any
Loan or (iii) issue, make, maintain, fund or charge interest or fees with
respect to any Credit Extension to the Foreign Borrower then, on notice thereof
by the Lender to the Foreign Borrower, and until such notice by the Lender is
revoked, any obligation of the Lender or its Designated Lender to issue, make,
maintain, fund or charge interest  or fees with respect to any such Credit
Extension shall be suspended, and to the extent required by applicable Law,
cancelled.  Upon receipt of such notice, the Loan Parties shall, take all
reasonable actions requested by the Lender to mitigate or avoid such
illegality.  Any Designated Lender shall be considered the Lender for purposes
of any Loans in a LIBOR Quoted Currency.

Inability to Determine Rates. 

If the Lender determines that for any reason in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof, that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clauses (a) and (b) above,
“Impacted Loans”), or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan



41

76900002_9

--------------------------------------------------------------------------------

 

 

does not adequately and fairly reflect the cost to the Lender of funding such
Eurodollar Rate Loan, the Lender will promptly so notify the
Borrower.  Thereafter, (i) the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended, and (ii) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Lender has made the determination
described in clause (a) or (b) of this section, the Lender, in consultation with
the Borrower, may establish an alternative interest rate for the Impacted Loans,
in which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Lender revokes the notice delivered with respect to
the Impacted Loan under this section, (ii) the Lender notifies the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
of funding the Impacted Loans, or (iii) the Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful for the Lender to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of the Lender to do any of the
foregoing and provides the Borrower written notice thereof.

Increased Costs; Reserves on Eurodollar Rate Loans. 

Increased Costs Generally.  If any Change in Law shall:

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, the Lender (except any
reserve requirement contemplated by Section 3.04(e));

subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

impose on the Lender or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurodollar Rate Loans made by the Lender or
any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to the Lender of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender, as the case may
be, for such additional costs incurred or reduction suffered.





42

76900002_9

--------------------------------------------------------------------------------

 

 

Capital Requirements.  If the Lender determines that any Change in Law affecting
the Lender or any Lending Office of the Lender or the Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by the Lender, or the Letters of
Credit issued by the Lender, to a level below that which the Lender or the
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration the Lender’s policies and the policies of the Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to the Lender, as the case may be, such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

Certificates for Reimbursement.  A certificate of the Lender setting forth in
reasonable detail the calculation of the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay the Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender, as long
as the Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by the Lender (as determined by the Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least thirty (30) days’ prior notice of such
additional interest from the Lender.  If the Lender fails to give notice thirty
(30) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable thirty (30) days from receipt of such notice.

Compensation for Losses. 

Upon written request (which request shall set forth the basis for compensation
and a reasonably detailed calculation of the amount of such compensation) of the
Lender from time to time, the Borrower shall promptly compensate the Lender for
and hold the Lender harmless from any loss, cost or expense incurred by it as a
result of:

any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or





43

76900002_9

--------------------------------------------------------------------------------

 

 

any failure by the Borrower (for a reason other than the failure of the Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by the Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

Mitigation Obligations; Designation of a Different Lending Office. 

If the Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 3.01,
or if the Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower, the Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking the Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of the Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject the
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to the Lender.  The Lender may also, in its discretion,
designate a different Lending Office for funding or booking any Loan in a LIBOR
Quoted Currency.  The Borrower hereby agrees to pay all reasonable and
documented costs and expenses incurred by the Lender in connection with any such
designation or assignment.

Survival. 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
the Facility Termination Date.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Conditions of Restatement.

This Agreement shall become effective upon the satisfaction of the following
conditions precedent:

Execution of the Second Amended and Restated Credit Agreement; Loan
Documents.  The Lender shall have received (i) counterparts of this Agreement,
executed by a Responsible Officer of each Loan Party, (ii) to the extent
requested by the Lender, Notes executed by a Responsible Officer of the Borrower
and (iii) counterparts of any other Loan Document, executed by a Responsible
Officer of the applicable Loan Parties party thereto.

Officer’s Certificate.  The Lender shall have received a certificate of a
Responsible Officer for each Loan Party (in substantially the form of Exhibit G
attached hereto) dated as of the Restatement Date, certifying as to the
Organization Documents of each Loan Party (which, to the



44

76900002_9

--------------------------------------------------------------------------------

 

 

extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of the governing body of
each Loan Party, the good standing, existence or its equivalent of each Loan
Party and of the incumbency of the Responsible Officers of each Loan Party.

Legal Opinions of Counsel.  The Lender shall have received an opinion or
opinions (including, if requested by the Lender, local counsel opinions) of
counsel for the Loan Parties, dated the Restatement Date and addressed to the
Lender, in form and substance acceptable to the Lender.

Financial Statements and Budget.  The Lender shall have received (i) copies of
the financial statements referred to in Section 5.05 and (ii) an annual
operating plan and budget of the Borrower and its Subsidiaries on a Consolidated
basis, including forecasts, for the fiscal year 2016.

UCC Searches.  The Lender shall have received, in form and substance
satisfactory to the Lender, searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing has been made or
would need to be made in order to perfect the Lender’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens.

Solvency Certificate.  The Lender shall have received a Solvency Certificate
signed by a Responsible Officer of the Borrower as to the financial condition,
solvency and related matters of the Borrower and of the Borrower and its
Subsidiaries on a consolidated basis, after giving pro forma effect to the
initial Borrowing (if any) and the other transactions contemplated hereby.

Financial Condition Certificate.  The Lender shall have received a certificate
or certificates executed by a Responsible Officer of the Borrower as of the
Restatement Date, as to certain financial matters, substantially in the form of
Exhibit H.

No MAE.  There shall not have occurred since January 1, 2016 any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

Consents.  The Lender shall have received evidence that all Board, governmental,
shareholder and material third party consents and approvals necessary in
connection with the entering into of this Agreement have been obtained.

Statement of Purpose.  The Lender shall have received, in form and substance
satisfactory to the Lender, a Statement of Purpose for an Extension of Credit
Secured by Margin Stock (Federal Reserve Form U-1).

Fees and Expenses.  The Lender shall have received all fees and expenses owing
pursuant to Section 2.08 (including, without limitation, the Upfront Fee), and
the Borrower shall have reimbursed the Lender for all reasonable and documented
out-of-pocket costs and expenses incurred by the Lender associated with the
preparation, due diligence and administration of the Loan Documents, including,
without limitation, the legal fees and reasonable and documented out-of-pockets
costs and expenses of the Lender’s counsel (subject to the Legal Fee Cap, as
defined in the 2016 Commitment Letter, and subject to the provisions set forth
therein), in each case to the



45

76900002_9

--------------------------------------------------------------------------------

 

 

extent set forth on a closing statement or invoice delivered to the Borrower
prior to the Restatement Date (without prejudice to final settling of accounts
for such fees, costs and expenses).

Conditions to all Credit Extensions. 

The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

No Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof.

The Lender shall have received a Request for Credit Extension in accordance with
the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

Existence, Qualification and Power. 

Each Loan Party and each of its Subsidiaries (other than Nonmaterial
Subsidiaries) (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business, and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.  The copy of the Organization Documents of each Loan Party
provided to the Lender pursuant to the terms of this Agreement is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

Authorization; No Contravention. 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization



46

76900002_9

--------------------------------------------------------------------------------

 

 

Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

Governmental Authorization; Other Consents. 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof), or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained, (ii) filings to perfect the Liens created by the
Collateral Documents, (iii) disclosures required pursuant to generally
applicable securities Laws which have been or will be duly made pursuant to such
Laws and (iv) Florida documentary stamp taxes payable with respect to the Note
and any filings or documentation required by applicable Law in connection
therewith.

Binding Effect. 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

Financial Statements; No Material Adverse Effect.

Audited Financial Statements.  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) to the extent required by GAAP to be reflected on such financial
statements, show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

Quarterly Financial Statements.  The unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries most recently provided to the Lender, and the
related Consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. 





47

76900002_9

--------------------------------------------------------------------------------

 

 

Material Adverse Effect.  Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. 

Litigation. 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

No Default. 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

Ownership of Property. 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. 

Insurance. 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies that are not Affiliates of the Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

Taxes. 

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
the Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect. 

ERISA Compliance.

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter, is



48

76900002_9

--------------------------------------------------------------------------------

 

 

subject to a favorable opinion letter from the IRS or is maintained pursuant to
a volume submitter or prototype document for which it may properly rely on the
applicable opinion or advisory letter, to the effect that the form of such Plan
is qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS.  To the best knowledge of the Loan
Parties, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

There are no pending or, to the best knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(i) As of the Restatement Date, no ERISA Event has occurred, and no Loan Party
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) except as could not reasonably be expected to result in a
Material Adverse Effect, the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (i) on the Restatement Date, those listed on
Schedule 5.11 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement. 

With respect to each scheme or arrangement mandated by a government other than
the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), except as could not reasonably be expected to result in
a Material Adverse Effect:

any employer and employee contributions required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve



49

76900002_9

--------------------------------------------------------------------------------

 

 

established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations, as of the
Restatement Date, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles; and

each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

Margin Regulations; Investment Company Act.

Margin Regulations.  The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and the Lender or any Affiliate of the Lender relating to Indebtedness
and within the scope of Section 8.01(e) will consist of margin stock.  For the
avoidance of doubt, this section does not prohibit the Borrower from obtaining
Repurchased Shares, which will be immediately retired by the Borrower upon the
Borrower’s acquisition thereof.

Investment Company Act.  None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Disclosure. 

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, (a) any information
describing documents and agreements are summary only and as such are qualified
in their entirety by reference to such documents and agreements, (b) with
respect to financial statements, other than projected and other pro forma
financial information, the Borrower represents only that such financial
statements present fairly in all material respects the financial condition of
the applicable Person as of the date indicated and (c) with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared.

Compliance with Laws. 

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.





50

76900002_9

--------------------------------------------------------------------------------

 

 

Solvency. 

The Borrower is individually, and the Borrower and its Subsidiaries on a
Consolidated basis are, Solvent.

Responsible Officers. 

Set forth on Schedule 1.01(c) are the Responsible Officers, holding the offices
indicated next to their respective names, as of the Restatement Date and as of
the last date such Schedule was required to be updated in accordance with
Section 6.02.  Such Responsible Officers are the duly elected and qualified
officers of such Loan Party and are duly authorized to execute and deliver, on
behalf of the respective Loan Party, this Agreement, the Note and the other Loan
Documents.

Subsidiaries; Equity Interests; Loan Parties. 

Subsidiaries, Joint Ventures, Partnerships and Equity Investments.  Set forth on
Schedule 5.17(a) is the following information which is true and complete in all
respects as of the Restatement Date and as of the last date such Schedule was
required to be updated in accordance with Section 6.02: (i) a complete and
accurate list of all Subsidiaries, joint ventures and partnerships and other
material equity investments of the Loan Parties as of the Restatement Date and
as of the last date such Schedule was required to be updated in accordance with
Section 6.02, (ii) the number of shares of each class of Equity Interests in
each Subsidiary outstanding, (iii) the number and percentage of outstanding
shares of each class of Equity Interests owned by the Loan Parties and their
Subsidiaries and (iv) the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.).  The outstanding Equity Interests in all
Subsidiaries are validly issued, fully paid and non-assessable and are owned
free and clear of all Liens.  There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to the Equity Interests of any Loan Party or any Subsidiary
thereof, except as contemplated in connection with the Loan Documents. 

Loan Parties.  Set forth on Schedule 5.17(b) is a complete and accurate list of
all Loan Parties, showing as of the Restatement Date or as of the last date such
Schedule was required to be updated in accordance with Section 6.02, (as to each
Loan Party) (i) the exact legal name, (ii) any former legal names of such Loan
Party in the four (4) months prior to the Restatement Date, (iii) the
jurisdiction of its incorporation or organization, as applicable, (iv) the type
of organization, (v) the address of its chief executive office, (vi) the address
of its principal place of business, (vii) its U.S. federal taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation or organization,
(viii) the organization identification number and (ix) ownership information
(e.g. publicly held or if private or partnership, the owners and partners of
each of the Loan Parties other than the owners of the Borrower). 

Collateral Representations.

Collateral Documents.  The provisions of the Collateral Documents are effective
to create in favor of the Lender for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (subject to Permitted Liens) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein, in each case, with respect to perfection, to the extent



51

76900002_9

--------------------------------------------------------------------------------

 

 

such Lien may be perfected by the filing of a financing statement under the UCC
or taking of other actions expressly required under the Loan Documents.

Collateral Descriptions.  Set forth on Schedule 5.18, as of the last date such
Schedule was required to be updated in accordance with Section 6.02, is (i) a
list of all registered or issued Intellectual Property (including all
applications for registration or issuance) owned by each of the Loan Parties or
that each of the Loan Parties has the right to (including the name/title,
current owner, registration or application number and registration or
application date and such other information as reasonably requested by the
Lender); (ii) a description of all Deposit Accounts (as defined in the UCC) and
Securities Accounts (as defined in the UCC) of the Loan Parties, including the
name of (A) the applicable Loan Party, (B) in the case of a Deposit Account, the
depository institution and type of account, and (C) in the case of a Securities
Account, the Securities Intermediary (as defined in the UCC) or issuer; (iii) a
description of all Letter of Credit rights of the Loan Parties with a face
amount in excess of $500,000, including the name of (A) the applicable Loan
Party and (B) the issuer or nominated person, as applicable; (iv) a description
of all Commercial Tort Claims (as defined in the UCC) of the Loan Parties in
respect of which such Loan Party anticipates a recovery in excess of $500,000
(detailing such Commercial Tort Claim in such detail as reasonably requested by
the Lender); (v) a list of all Pledged Equity and all other Equity Interests
required to be pledged to the Lender pursuant to the Collateral Documents (in
each case, detailing the Grantor (as defined in the Security Agreement), the
Person whose Equity Interests are pledged, the number of shares of each class of
Equity Interests, the certificate number (if certificated) and percentage
ownership of outstanding shares of each class of Equity Interests and the class
or nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.));
and (vi) a list of (A) the headquarter location of the Loan Parties, (B) each
other location where any significant administrative or governmental functions
are performed, (C) each other location where the Loan Parties maintain any books
or records (electronic or otherwise) and (D) each location where any personal
property Collateral is located at any premises owned or leased by a Loan Party
(in each case, including (1) an indication if such location is leased or owned,
(2), if leased, the name of the lessor, and if owned, the name of the Loan Party
owning such property, (3) the address of such property (including, the city,
county, state and zip code) and (4) to the extent owned, the approximate fair
market value of such property). 

Intellectual Property; Licenses, Etc. 

The Borrower and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as could not reasonably be
expected to result in a Material Adverse Effect.  To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Sanctions Concerns and Anti-Corruption Laws. 

Sanctions Concerns.  No Loan Party, nor any Subsidiary, nor, to the knowledge of
the Loan Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity  that is, or is
owned or controlled by any individual



52

76900002_9

--------------------------------------------------------------------------------

 

 

or entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.

Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

ARTICLE VI
AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Restatement
Date and thereafter until the Facility Termination Date, such Loan Party shall,
and shall cause each of its Subsidiaries to:

Financial Statements.

Deliver to the Lender:

Audited Financial Statements. 

As soon as available, but in any event within one hundred five (105) days after
the end of each fiscal year of the Borrower (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), commencing with the fiscal year ended December
30, 2016, financial statements in the form filed with the SEC on the Borrower’s
form 10-K, audited and accompanied by a report and opinion of RSM US LLP or
other firm independent certified public accountants of recognized regional or
national standing approved by the Board of the Borrower, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.

Quarterly Financial Statements.  As soon as available, but in any event within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended April 1, 2016), financial statements in the form filed with the SEC on the
Borrower’s form 10-Q, certified by the chief executive officer, chief financial
officer, treasurer or controller who is a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes.

Business Plan and Budget.  As soon as available, but in any event within
sixty-five (65) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ended December 30, 2016), an annual operating
plan and budget of the Borrower and its Subsidiaries on a Consolidated basis,
including forecasts, in form reasonably satisfactory to the Lender; provided
that the Lender acknowledges and agrees that if any such operating plan and
budget is delivered to the Board of the Borrower, such operating plan and budget
in substantially the form delivered to the Board of the Borrower shall be
satisfactory to the Lender.





53

76900002_9

--------------------------------------------------------------------------------

 

 

As to any information contained in materials furnished pursuant to Section
6.02(g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein. 

Certificates; Other Information. 

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

[Intentionally Omitted].

Compliance Certificate.  Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended April 1, 2016), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller which is a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.11, a statement of reconciliation conforming such financial statements
to GAAP.

Updated Schedules.  Within five (5) days after delivery of the Compliance
Certificate referred to in Section 6.02(b), the following updated Schedules to
this Agreement to the extent required to make the representation related to such
Schedule true and correct as of the date of delivery of such updated Schedules:
Schedules 1.01(c),  5.17(a),  5.17(b) and 5.18;  provided,  however, the
Borrower shall not be required to update Schedule 5.18 to describe Deposit
Accounts or Securities Accounts maintained with the Lender.

[Intentionally omitted].

Changes in Corporate Structure.  Within twenty (20) days after any merger,
consolidation, dissolution or other change in corporate structure of a similar
nature permitted pursuant to the terms of this Agreement of (i) any Loan Party
or (ii) any Subsidiary the Equity Interests of which have been pledged as
Collateral, provide notice of such change in corporate structure to the Lender,
along with such other information as reasonably requested by the Lender. Provide
notice to the Lender, not less than ten (10) days prior (or such shorter period
of time as agreed to by the Lender) of any change in any Loan Party’s legal
name, state of organization, or organizational existence. 

Audit Reports; Management Letters; Recommendations.  Promptly after any request
by the Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the Board (or the audit committee of the Board) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them.

Annual Reports; Etc.  Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all periodic and current
reports and registration statements which the Borrower may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Lender pursuant hereto.





54

76900002_9

--------------------------------------------------------------------------------

 

 

[Intentionally Omitted].

SEC Notices.  Promptly, and in any event within ten (10) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

Debt Notices.  Not later than ten (10) Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of all notices, requests and
other documents (including amendments, waivers and other modifications) so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement regarding or related to any breach or default by any party
thereto or any other event that could reasonably be expected to materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and, from time to time upon request by the
Lender, such information and reports regarding such instruments, indentures and
loan and credit and similar agreements as the Lender may reasonably request.

Environmental Notice.  Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.

Additional Information.  Promptly, such additional information regarding the
business, financial, legal or corporate affairs of the Borrower or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(g) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.01(a); or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that the
Borrower shall provide to the Lender by electronic mail electronic versions of
such documents upon request.

Notices. 

Promptly, but in any event within three (3) Business Days of any Responsible
Officer becoming aware thereof, notify the Lender:

of the occurrence of any Default;

of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

of the occurrence of any ERISA Event; and





55

76900002_9

--------------------------------------------------------------------------------

 

 

of any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiary thereof, including any determination by the
Borrower referred to in Section 2.09(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

Payment of Obligations. 

Pay and discharge as the same shall become due and payable (a) all federal,
state and other material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property that is not permitted hereby.

Preservation of Existence, Etc. 

Preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization, except in a transaction
permitted by Section 7.04 or 7.05 and except with respect to Nonmaterial
Subsidiaries;

maintain its good standing under the Laws of the jurisdiction of its
organization, except with respect to Nonmaterial Subsidiaries;

take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and

preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

Maintenance of Properties. 

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty events excepted, and make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Maintenance of Insurance.

Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, together with such insurance as is required by the
Security Agreement.





56

76900002_9

--------------------------------------------------------------------------------

 

 

Interests.  Cause the Lender to be named as lenders’ loss payable, loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect of
any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Lender that it will give the Lender thirty (30)
days prior written notice before any such policy or policies shall be altered or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums). Annually, within sixty (60) days of expiration of
current insurance coverage, the Loan Parties shall provide, or cause to be
provided, to the Lender evidence of such insurance policies (which may be
satisfied by delivery, as applicable, of ACORD Form 27 certificates (or similar
form of insurance certificate), and ACORD Form 25 certificates (or similar form
of insurance certificate)).  As requested by the Lender, the Loan Parties agree
to deliver to the Lender an Authorization to Share Insurance Information in
substantially the form of Exhibit I (or such other form as required by each of
the Loan Parties’ insurance companies).  The Loan Parties shall additionally
deliver to the Lender such other certificates, copies of policies, declarations
and other items and information relating to insurance coverage as the Lender
from time to time may reasonably request.

Compliance with Laws. 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

Books and Records. 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.  The Loan Parties shall
maintain all of their books of record and account (or copies thereof) at the
headquarter location of the Loan Parties identified on Schedule 5.18.

Inspection Rights.

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower, the reasonable and documented out-of-pocket costs of the first such
inspection in any calendar year to be at the Borrower’s expense; provided,
 however, that when an Event of Default exists the Lender (or any of its
representatives or independent contractors) may do any of the foregoing at any
time during normal business hours and without advance notice, all at the
Borrower’s expense. If any of properties, books or records of any Loan Party or
Subsidiary are in the possession of a third party, the Loan Parties and such
Subsidiaries authorize that third party to permit the Lender or its agents to
have access to perform inspections or audits and to respond to the Lender’s
requests for information concerning such properties, books and records.

Use of Proceeds.





57

76900002_9

--------------------------------------------------------------------------------

 

 

Use the Loan proceeds for general corporate purposes not in contravention of any
Law or of any Loan Document, including, without limitation, the Borrower’s
purchase of its Equity Interests on the open market or in privately negotiated
transactions.

Material Contracts. 

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
and cause each of its Subsidiaries to do so, except in each case to the extent
that failure to do so could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 

Covenant to Guarantee Obligations. 

The Loan Parties will cause each of their Subsidiaries (other than any
Nonmaterial Subsidiary or CFC or a Subsidiary that is held directly or
indirectly by a CFC) whether newly formed, after acquired or otherwise existing
to promptly (and in any event within thirty (30) days after such Subsidiary is
formed or acquired or ceases to be a Nonmaterial Subsidiary) become a Guarantor
hereunder by way of execution of a Joinder Agreement; provided,  however, no
Foreign Subsidiary shall be required to become a Guarantor of Obligations that
are not Foreign Obligations to the extent such Guaranty could reasonably be
expected to result in a material adverse tax consequence for the Borrower. In
connection with the foregoing, the Loan Parties shall deliver to the Lender,
with respect to each new Guarantor to the extent applicable, documents and
agreements reasonably requested by the Lender (including, without limitation, a
joinder agreement to the Loan Documents, an officer’s certificate and a
favorable opinion of counsel, in each case in form and substance reasonably
satisfactory to the Lender).

Covenant to Give Security. 

Except with respect to Excluded Property and any other property not included in
the Collateral pursuant to the Security Agreement, each Loan Party will cause
the Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Lender for the benefit of the Secured
Parties to secure the Obligations (or in the case of any Foreign Subsidiary, to
secure only the Foreign Obligations) pursuant to the terms and conditions of the
Collateral Documents.  Each Loan Party shall provide any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein in compliance with the terms and conditions of the Collateral Documents,
all in form and substance reasonably satisfactory to the Lender.

Further Assurances. 

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now



58

76900002_9

--------------------------------------------------------------------------------

 

 

or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

Deposit Accounts and Cash Collateral Accounts. 

Cause each of the other Loan Parties that are not Foreign Subsidiaries to
maintain, (a) its primary deposit accounts with the Lender and (b) all Cash
Collateral Accounts as required by Section 2.12 and otherwise with the Lender.

Anti-Corruption Laws.

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

ARTICLE VII
NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Restatement
Date and thereafter until the Facility Termination Date, no Loan Party shall,
nor shall it permit any Subsidiary to, directly or indirectly:

Liens. 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”): 

Liens pursuant to any Loan Document or otherwise in favor of the Lender;

Liens existing on the Restatement Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);

Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

Statutory Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than thirty (30) days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person; provided that a reserve or other appropriate provision shall
have been made therefor;

pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;





59

76900002_9

--------------------------------------------------------------------------------

 

 

Liens incurred or deposits made to secure the performance of bids, trade
contracts, licenses and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

Liens securing Indebtedness permitted under Section 7.02(c);  provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition.

(i) licenses, sublicenses, leases or subleases granted to other persons in the
ordinary course of business not interfering in any material respect with the
ordinary conduct of the business of the Loan Parties or (ii) the rights reserved
or vested in any Person by the terms of any lease, license, franchise, grant or
permit held by any Loan Party or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

Liens arising solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of setoff or similar rights and remedies as to deposit
accounts or to other funds maintained with a depository institution;

licenses of intellectual property granted by any Loan Party in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Loan Parties;

filing of UCC financing statements solely as a precautionary measure in
connection with operating leases;

Liens of a collecting bank arising in the ordinary course of business under
Section 4-210 of the UCC covering only the items being collected upon;

good faith deposits required in connection with any investment transaction
permitted under Section 7.03; and

to the extent constituting a Lien, escrow arrangements securing indemnification
obligations associated any investment transaction permitted under Section 7.03.

Indebtedness. 

Create, incur, assume or suffer to exist any Indebtedness, except:





60

76900002_9

--------------------------------------------------------------------------------

 

 

Indebtedness under the Loan Documents, any Hedge Agreement or any Cash
Management Agreement;

Indebtedness outstanding on the Restatement Date and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and, still further, that
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination, standstill and related terms (if any), and other
material terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lender than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i);  provided,  however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $5,000,000;

Unsecured Indebtedness of (i) a Loan Party owed to a Loan Party or a Subsidiary
that is not a Loan Party, or (ii) a Subsidiary of the Borrower that is not a
Loan Party owed to a Loan Party, not exceeding $5,000,000 in the aggregate
outstanding at any one time, which Indebtedness under the foregoing clauses (i)
and (ii) shall (A) to the extent required by the Lender, be evidenced by
promissory notes which shall be pledged to the Lender as Collateral for the
Obligations in accordance with the terms of the Security Agreement, (B) be on
terms (including subordination terms) acceptable to the Lender and (C) be
otherwise permitted under the provisions of Section 7.03 (“Intercompany Debt”),
or (iii) a Subsidiary of the Borrower that is not a Loan Party owed to any other
Subsidiary of the Borrower that is not a Loan Party;

Guarantees of the Borrower or any Guarantor in respect of Indebtedness otherwise
permitted hereunder of the Borrower or any other Guarantor;

Earn-Out Obligations incurred in connection with any Permitted Acquisition or
the Permitted Foreign Acquisition;

Indebtedness of any Person that becomes a Subsidiary of the Borrower after the
Restatement Date in a transaction permitted hereunder in an aggregate principal
amount not to exceed $5,000,000 outstanding at any one time for all such
Indebtedness; provided that such Indebtedness is existing at the time such
Person becomes a Subsidiary of the Borrower and was not incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower;

to the extent constituting Indebtedness, comfort letters and similar
undertakings issued in the ordinary course of business in favor of accountants
and auditors retained on behalf of any Foreign Subsidiary; and





61

76900002_9

--------------------------------------------------------------------------------

 

 

Other unsecured Indebtedness in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding.

Investments. 

Make or hold any Investments, except:

Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents;

advances to officers, directors and employees of the Borrower and Subsidiaries
in an aggregate amount not to exceed $500,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

 (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Restatement Date, (ii) additional Investments by
the Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments
by Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested after the Restatement Date not to exceed $5,000,000;

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

Guarantees permitted by Section 7.02;

Investments existing on the Restatement Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

(i) Permitted Acquisitions (other than of CFCs and Subsidiaries held directly or
indirectly by a CFC (which Investments are, for clarity, covered by Section
7.03(c)(iv) and (j))) and (ii) the Permitted Foreign Acquisition;

Investments in securities of account debtors received (i) pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors or (ii) in settlement of litigation or other disputes;

Instruments of assurance provided by any Loan Party in favor of auditors with
respect to Foreign Subsidiaries in the ordinary course of business; and

Investments not otherwise permitted pursuant to the foregoing clauses in an
amount not to exceed $1,000,000 in the aggregate at any time outstanding.

Fundamental Changes. 





62

76900002_9

--------------------------------------------------------------------------------

 

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

any Subsidiary that is not a Loan Party may dispose of all or substantially all
its assets (including any Disposition that is in the nature of a liquidation) to
(i) another Subsidiary that is not a Loan Party or (ii) to a Loan Party;

in connection with any Permitted Acquisition or the Permitted Foreign
Acquisition, any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) the Person surviving such merger shall be a wholly-owned
Subsidiary of the Borrower and (ii) in the case of any such merger to which any
Guarantor is a party, the surviving Person shall be or contemporaneously
therewith shall become a Loan Party; and

so long as no Default has occurred and is continuing or would result therefrom,
each of the Borrower and any of its Subsidiaries may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Guarantor is a party, the surviving Person shall be or become a Loan
Party.

Dispositions. 

Make any Disposition, except:

Permitted Transfers;

Dispositions of surplus, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, and the abandonment or
other disposition of intellectual property that is, in the reasonable good faith
judgment of the Borrower, no longer economically or commercially practicable or
necessary to maintain or useful in the conduct of the business of the Loan
Parties;

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

(i) Dispositions constituting transactions permitted by Sections 7.01 (to the
extent any Lien is deemed to be a transfer), 7.03,  7.04 and 7.06 and (ii)
leases or subleases of interests in real property in the ordinary course of
business;

the surrender or waiver of contractual rights or the settlement, release or
surrender of contract or tort claims in the ordinary course of business;





63

76900002_9

--------------------------------------------------------------------------------

 

 

Dispositions of accounts which have been written off or in respect of which a
bad debt reserve has been taken on the books and records of the Loan Parties;

discounts or compromises for less than the face value of accounts receivable in
order to resolve disputes that occur in the ordinary course of business;

retiring or cancelling any treasury stock;

if and to the extent required by applicable law, sales or disposals of Equity
Interests of a Foreign Subsidiary to Persons proposed to become members of the
Board of such Foreign Subsidiary in order to qualify such Persons as members of
the Board;

other Dispositions so long as (i) the consideration paid in connection therewith
shall be in an amount not less than the fair market value of the property
disposed of, (ii) such transaction does not involve the sale or other
disposition of a minority Equity Interests in any Subsidiary, (iii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section, and
(iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties and their Subsidiaries in all such transactions
in any fiscal year of the Borrower shall not exceed $1,000,000.

Restricted Payments. 

Declare or make, directly or indirectly, any Restricted Payment, except that, so
long as no Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

each Subsidiary may declare and make Restricted Payments to any Person that owns
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

the Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in common Equity Interests of such Person; and

the Borrower may make other Restricted Payments (including the purchase of
Repurchased Shares using the proceeds of Loans or cash on hand and subject to
the restrictions set forth in Section 6.11) so long as after giving effect to
such Restricted Payment and any Borrowings made in connection or concurrently
therewith, (i) Available Liquidity shall be at least $10,000,000 and (ii) no
Default would occur hereunder as a result of such Restricted Payment (including
without limitation under Section 7.11), after giving Pro Forma Effect thereto as
if such Restricted Payment had been made on the last day of the four fiscal
quarter period most recently ended.

Change in Nature of Business. 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Restatement
Date or any business substantially related or incidental thereto.

Transactions with Affiliates. 





64

76900002_9

--------------------------------------------------------------------------------

 

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions and Restricted Payments expressly permitted by
this Agreement, (d) normal and reasonable compensation and reimbursement of
expenses of officers and directors and (e) except as otherwise specifically
limited in this Agreement, and other transactions which are entered into in the
ordinary course of such Person’s business on fair and reasonable terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms‑length transaction with a Person other than an officer,
director or Affiliate.

Burdensome Agreements. 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party, (iv) make loans or advances to any Loan Party, or (v)  create
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired, except, in the case of clause (a)(v) only, for (x) any document or
instrument governing Indebtedness incurred pursuant to Section 7.02(c),
 provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (y) leases, licenses
and other contracts containing customary provisions which restrict the
assignment thereof and (z) agreements relating to the sale of property of any
Subsidiary which, pending such sale, impose customary restrictions and
conditions, provided that such restrictions and conditions apply only to the
property to be sold and such sale is permitted hereunder, or (b)  requires the
grant of any Lien on property for any obligation if a Lien on such property is
given as security for the Obligations.

Use of Proceeds. 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, except for the purchase of
Repurchased Shares using proceeds of Loans, which Repurchased Shares shall be
retired as soon as reasonably practicable upon acquisition thereof.

Financial Covenants.

Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio at any time
to be greater than 2.50 to 1.00.

Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed Charge
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 1.50 to 1.00.

Adjusted Consolidated Fixed Charge Coverage Ratio.  Permit the Adjusted
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 1.00 to 1.00.

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.





65

76900002_9

--------------------------------------------------------------------------------

 

 

Amend any of its Organization Documents in a manner that is adverse to the
Lender or otherwise inconsistent with the terms of this Agreement or the other
Loan Documents (provided that Borrower shall notify the Lender of any amendment
to the Organization Documents of the Borrower or any other Loan Party within
fifteen (15) days of such amendment, whether or not such amendment is permitted
hereunder);

change its fiscal year; or

without providing ten (10) days prior written notice to the Lender (or such
extended period of time as agreed to by the Lender), change the name, state of
formation or form of organization of any Loan Party.

Accounting Changes. 

Make any change in accounting policies or reporting practices, except as
required by GAAP or as may be required by applicable Law.

Account Control Agreements; Additional Bank Accounts. 

Open, maintain or otherwise have any checking, savings or other accounts
(including securities accounts) at any bank or other financial institution, or
any other account where money is or may be deposited or maintained with any
Person, other than (a) the accounts set forth on Schedule 7.14;  provided that
the balance in any such account not held with the Lender does not exceed
$100,000 at any time and the aggregate balance in all such accounts does not
exceed $250,000 at any time, (b) securities accounts that are maintained at all
times with financial institutions as to which the Lender shall have received a
Qualifying Control Agreement, (c) accounts held with the Lender and (d) accounts
of any Foreign Subsidiary that is not a Loan Party.

Sale and Leaseback Transactions. 

Enter into any Sale and Leaseback Transaction.

Sanctions.

Use any Credit Extension or the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such Credit Extension or the proceeds of
any Credit Extension to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is prohibited under applicable Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as the Lender or otherwise) of Sanctions.

Anti-Corruption Laws.

Use any Credit Extension or the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and other similar applicable anti-corruption legislation in
other jurisdictions.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

Events of Default. 





66

76900002_9

--------------------------------------------------------------------------------

 

 

Any of the following shall constitute an Event of Default:

Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01,  6.02,  6.03,  6.05(a),
 6.10,  6.11,  6.13,  6.14,  Article VII or Article IX; or

Other Defaults.  Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in this
Agreement on its part to be performed or observed and such failure continues for
thirty (30) days after the earlier of a Responsible Officer having knowledge of
such Default and the receipt of written notice thereof from Lender; provided,
 however, that if such failure is susceptible of cure but cannot reasonably be
cured within such thirty (30) day period; such Loan Party shall promptly
commence to cure such failure within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for such Loan
Party in the exercise of due diligence to cure such failure, such additional
period not to exceed thirty (30) days; or

Representations and Warranties.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or





67

76900002_9

--------------------------------------------------------------------------------

 

 

Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or 

Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

Judgments.  There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

Default Under or Invalidity of Loan Documents.  (i) Any Loan Party fails to
perform or observe any covenant or agreement contained in any other Loan
Document or any default or event of default occurs under any other Loan
Document; or (ii) any provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

Change of Control.  There occurs any Change of Control; or

Investments.  The sum of (i) Investments made in reliance on Section 7.03(c)(iv)
and 7.03(j) and (ii) actual payments or asset transfers (whether in cash,
property or otherwise) made



68

76900002_9

--------------------------------------------------------------------------------

 

 

by the Borrower or any of the Loan Parties pursuant to Investments described in
Section 7.03(i) exceeds an aggregate amount of $6,000,000 at any time.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

Remedies upon Event of Default. 

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

declare the Commitments to make Loans and obligation to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

exercise all rights and remedies available to it under the Loan Documents or
applicable Law or equity;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without any further act of the Lender.

Application of Funds. 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Obligations then due hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.12, be applied by the Lender to payment of the Obligations and to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit (to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.12), in such
order and manner as the Lender shall elect in its sole discretion, with the
balance, if any, after all of the Obligations have been indefeasibly paid in
full and all L/C Obligations have been Cash Collateralized, to the Borrower or
as otherwise required by Law.  Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
in this Section.  Subject to Sections



69

76900002_9

--------------------------------------------------------------------------------

 

 

2.03(c) and 2.12, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to this Section shall be applied to satisfy
drawings under such Letters of Credit as they occur.  If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in such order and manner as the Lender shall elect in its
sole discretion.

ARTICLE IX
CONTINUING GUARANTY

Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Secured Parties, arising hereunder or under any other Loan
Document, any Cash Management Agreement or any Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). Notwithstanding the
foregoing, the liability of each Guarantor individually with respect to this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.  The Lender’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations.  This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and  each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing. 

Rights of Lender.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Lender in its
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

Certain Waivers. 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower; (b) any defense based on any claim that such



70

76900002_9

--------------------------------------------------------------------------------

 

 

Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties (other than payment in full
of the Obligations).  Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.

Obligations Independent. 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

Subrogation. 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

Termination; Reinstatement. 

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date.  Notwithstanding the foregoing, this Guaranty shall continue
in full force and effect or be revived, as the case may be, if any payment by or
on behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

Stay of Acceleration. 

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Secured Parties.





71

76900002_9

--------------------------------------------------------------------------------

 

 

Condition of Borrower. 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

Appointment of Borrower. 

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Borrower may execute such documents and provide such authorizations on behalf of
such Guarantor as the Borrower deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by the Lender to the Borrower shall be deemed delivered to each Guarantor and
(c) the Lender may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Borrower on behalf of
each Guarantor. 

Right of Contribution. 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

ARTICLE X
MISCELLANEOUS

Amendments, Etc. 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. 

Notices; Effectiveness; Electronic Communications.

Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 1.01(a), and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent



72

76900002_9

--------------------------------------------------------------------------------

 

 

by (fax transmission or other electronic mail transmission shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

Electronic Communications.  The Lender or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an electronic mail address shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return electronic mail
address or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

Change of Address, Etc.  Each of the Borrower and the Lender may change its
address, facsimile number or telephone number or electronic mail address for
notices and other communications hereunder by notice to the other parties
hereto. 

Reliance by Lender.  The Lender shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices and Letter of Credit
Applications) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Loan Parties shall indemnify the Lender and its
Related Parties from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Loan Party. All telephonic notices to and other telephonic communications with
the Lender may be recorded by the Lender, and each of the parties hereto hereby
consents to such recording.

No Waiver; Cumulative Remedies; Enforcement. 

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Expenses; Indemnity; Damage Waiver.





73

76900002_9

--------------------------------------------------------------------------------

 

 

Costs and Expenses.  The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Lender), in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Lender (including the fees, charges and
disbursements of any counsel for the Lender) in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify the Lender and each Related Party of the Lender (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
provisions of Sections 3.01(c),  3.04 or 3.05, this Section 10.04(b) shall not
apply with respect to (i) Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim or (ii) any indemnification
obligations with respect to the matters described in Sections 3.04 and 3.05,
which obligations shall be governed solely by such provisions.

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby,



74

76900002_9

--------------------------------------------------------------------------------

 

 

any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

Payments.  All amounts due under this Section shall be payable not later than
thirty (30) days after receipt of a reasonably detailed invoice therefor.

Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(d) shall survive the termination of the Commitment and the
repayment, satisfaction or discharge of all the other Obligations.

Payments Set Aside. 

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

Successors and Assigns.

Successors and Assigns Generally.  This Agreement and the other Loan Documents
shall be binding on and shall inure to the benefit of the parties hereto and
thereto and their respective successors and assigns, except that neither the
Borrower nor any other Loan Party may assign its rights and obligations
hereunder without the Lender’s prior written consent. The Lender may at any time
(i) assign all or a portion of its rights and obligations hereunder to any other
Person, and (ii) grant to any other Person participating interests in all or
part of its rights and obligations hereunder; provided that, in the case of an
assignment that is not to an Affiliate of the Lender, notice to and, so long as
no Event of Default shall have occurred and be continuing, consent from the
Borrower shall be required, including the Borrower’s consent to any
documentation changes required or reasonably requested in connection with any
partial assignment (including but not limited to the formulation of “required
lenders” for approval of consents and waivers and related voting provisions),
which consent shall not be unreasonably withheld, conditioned or delayed.   The
Borrower shall be deemed to have consented to any such assignment and related
documentation changes unless it shall have objected thereto by written notice to
the Lender within ten (10) Business Days after having received such notice and a
draft of such documentation changes, as applicable. The Borrower agrees to
execute any documents reasonably requested by the Lender in connection with any
such assignment that are reasonably satisfactory to the Borrower.  All
information provided by or on behalf of the Borrower to the Lender or its
Affiliates may be furnished by the Lender to its Affiliates and to any actual or
proposed assignee or participant, subject in each case to Section 10.07.





75

76900002_9

--------------------------------------------------------------------------------

 

 

Certain Pledges.  The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of the Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release the Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for the
Lender as a party hereto.

Treatment of Certain Information; Confidentiality.

Treatment of Certain Information.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder or (viii) with the consent of the
Borrower or to the extent such Information (1) becomes publicly available other
than as a result of a breach of this Section or (2) becomes available to the
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.  For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the
Restatement Date, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Press Releases.  The Loan Parties and their Affiliates agree that they will not
in the future issue any press releases or other public disclosure using the name
of the Lender or any of its Affiliates or referring to this Agreement or any of
the Loan Documents without the prior written consent of the Lender, unless (and
only to the extent that) the Loan Parties or such Affiliate is required to do so
under law and then, in any event the Loan Parties or such Affiliate will consult
with such Person before issuing such press release or other public disclosure. 

Customary Advertising Material.  The Loan Parties consent to the publication by
the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.





76

76900002_9

--------------------------------------------------------------------------------

 

 

Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held in Borrower’s operating account with the
Lender against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to the
Lender or its Affiliates, irrespective of whether or not the Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of the Lender different from the branch, office or Affiliate holding such
deposits; provided that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts received from, or
set off with respect to, any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor.  The rights of the Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Lender or its Affiliates may have.  The Lender agrees
to notify the Borrower promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  For purposes of this Section 10.08, “operating account”
means the deposit account maintained by the Borrower with the Lender the last
four digits of which are 7646, including (i) such account under any subsequent
account number assigned by the Lender and (ii) any account opened in
substitution therefor which serves as the Borrower’s operating account with the
Lender.

Interest Rate Limitation. 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original.  This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.  Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or electronic mail transmission shall be promptly followed by such
manually executed counterpart.





77

76900002_9

--------------------------------------------------------------------------------

 

 

Survival of Representations and Warranties.  

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

Severability. 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. 

Governing Law; Jurisdiction; Etc.

GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF FLORIDA.

SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY OF THE
LENDER IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF FLORIDA SITTING
IN MIAMI-DADE COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF FLORIDA, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH FLORIDA STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS



78

76900002_9

--------------------------------------------------------------------------------

 

 

AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Subordination. 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations.  If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Obligations, but without reducing or affecting
in any manner the liability of the Subordinating Loan Party under this
Agreement.  Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by



79

76900002_9

--------------------------------------------------------------------------------

 

 

this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Lender. 

Electronic Execution of Assignments and Certain Other Documents.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith (including waivers, consents, amendments or other modifications) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Lender, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the Lender is
under no obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Lender pursuant to procedures
approved by it; provided,  further, without limiting the foregoing, upon the
request of the Lender, any electronic signature shall be promptly followed by
such manually executed counterpart.

USA PATRIOT Act Notice.

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act.  The Borrower
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering the Borrower’s obligations and
undertakings under this Section 10.18 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full.  Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

Amendment and Restatement.





80

76900002_9

--------------------------------------------------------------------------------

 

 

Amendment and Restatement; No Novation.  On the Restatement Date, the Existing
Credit Agreement shall be amended and restated in its entirety by this Agreement
and (i) all references to the Existing Credit Agreement in any Loan Document
other than this Agreement (including in any amendment, waiver or consent) shall
be deemed to refer to the Existing Credit Agreement as amended and restated
hereby, (ii) all references to any section (or subsection) of the Existing
Credit Agreement in any Loan Document (but not herein) shall be amended to be,
mutatis mutandis, references to the corresponding provisions of this Agreement
and (iii) except as the context otherwise provides, all references to this
Agreement herein shall be deemed to be references to the Existing Credit
Agreement as amended and restated hereby.  This Agreement is not intended to
constitute, and does not constitute, a novation of the obligations and
liabilities under the Existing Credit Agreement (including the Obligations) or
to evidence payment of all or any portion of such obligations and liabilities.

No Implied Waivers.  Except as expressly provided in any Loan Document, this
Agreement (i) shall not cure any breach of the Existing Credit Agreement or any
“Default” or “Event of Default” thereunder existing prior to the date hereof and
(ii) is limited as written and is not a consent to any other modification of any
term or condition of any Loan Document, each of which shall remain in full force
and effect.

Reaffirmation.  The Borrower and each other Loan Party hereby reaffirms,
ratifies and confirms their respective payment and performance obligations under
(i) the Existing Credit Agreement (as amended and restated by this Agreement)
and (ii) each of the existing Loan Documents to which it is a party which
continue in full force and effect after the Restatement Date.  Each Loan Party
hereby reaffirms, and agrees that, the Liens granted pursuant to the Loan
Documents (including, without limitation, the Security Agreement) to the Lender
are valid and subsisting as security for the payment and performance of the
Obligations outstanding at any time under this Agreement and shall continue in
full force and effect during the term of this Agreement and any renewals or
extensions thereof.

Fee Letter Termination.  The parties hereto acknowledge and agree that the prior
fee letter between Lender and Borrower, dated as of February 21, 2012 and August
27, 2013, are hereby terminated and shall, as of the date hereof, cease to be of
any force or effect; provided however, that any obligation of the Borrower to
pay fees accrued and owing thereunder prior to the Restatement Date shall
survive such termination.

Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Lender could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given.  The obligation of the Borrower in respect of any such sum due from it
to the Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Lender of any sum adjudged to be so
due in the Judgment Currency, the Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Lender from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Lender against such loss.  If the amount of the Agreement Currency



81

76900002_9

--------------------------------------------------------------------------------

 

 

so purchased is greater than the sum originally due to the Lender in such
currency, the Lender agrees to return the amount of any excess to the Borrower
(or to any other Person who may be entitled thereto under applicable law).

 

82

76900002_9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:THE HACKETT GROUP, INC.

﻿

By:/s/ Frank A. Zomerfeld

Name:Frank A. Zomerfeld

Title: Executive Vice President, General Counsel and Secretary

﻿

﻿

﻿

GUARANTORS:ARCHSTONE ACQUISITION CORP.

﻿

﻿

By:/s/ Frank A. Zomerfeld

Name:Frank A. Zomerfeld

Title:Secretary and Director

﻿

﻿

RESOURCE EVALUATION INCORPORATED

﻿

﻿

By:/s/ Frank A. Zomerfeld

Name:Frank A. Zomerfeld

Title:Secretary

﻿

﻿

TECHNOLAB US ACQUISITION SUB, INC.

﻿

﻿

By:/s/ Frank A. Zomerfeld

Name:Frank A. Zomerfeld

Title:Assistant Secretary

﻿





The Hackett Group, Inc.

Second Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

﻿

﻿

By:/s/ Nadege Henry

Name:  Nadege Henry

Title:Vice President

﻿

﻿

﻿

﻿

﻿



The Hackett Group, Inc.

Second Amended and Restated Credit Agreement

Signature Page

--------------------------------------------------------------------------------